TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00695-CR



                                  Jeannetta Smith, Appellant

                                               v.

                                 The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
      NO. C-09-1123-SB, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Jeannetta Smith has filed a motion to withdraw her notice of appeal. We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: December 9, 2010

Do Not Publish